                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTHONY EUGENE MYERS,

               Plaintiff,

               v.                                            CASE NO. 19-3008-SAC

LEAVENWORTH DETENTION
CENTER, et al.,

               Defendants.
                               MEMORANDUM AND ORDER

       Plaintiff, who is currently confined in the Leavenworth Detention Center in Leavenworth,

Kansas (“CCA” or “CoreCivic”), filed this pro se civil rights action pursuant to 42 U.S.C. § 1983

in the United States District Court for the Western District of Missouri. Because Plaintiff’s

Second Amended Complaint (Doc. 10) named CCA and the CoreCivic warden as defendants, the

case was transferred to this Court pursuant to 28 U.S.C. § 1404(a). Plaintiff was granted leave to

proceed in forma pauperis.    Plaintiff alleges in his Second Amended Complaint that defendants

delayed an x-ray of his injured wrist.       Plaintiff alleges that since his arrival at CCA he

complained about wrist pain but was denied medical treatment for seven months. Plaintiff

alleges that defendants told him it was swollen and sprained from his handcuffs, but they did not

do an x-ray or give him an ace bandage. Plaintiff alleges that they finally x-rayed his wrist after

his third request and they treated his torn quad in his leg before they worked on his wrist.

Plaintiff states that he thinks the police or a detective had this overlooked so they would not look

like they were at fault for breaking Plaintiff’s wrist.      Plaintiff names as defendants:     the

Leavenworth Detention Center Medical Department; Core Civic of America; and (fnu) Thomas,

CCA Warden. Plaintiff seeks $600,000 in compensatory damages and $11,000,000 in punitive

damages.


                                                 1
       On May 22, 2019, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 17) (“MOSC”) granting Plaintiff until June 14, 2019, in which to show cause why his

Second Amended Complaint should not be dismissed for the reasons set forth in the MOSC.

Plaintiff was also given the opportunity to file an amended complaint to cure the deficiencies set

forth in the MOSC. Plaintiff failed to respond by the deadline.

       The Court found in the MOSC that Plaintiff fails to state a claim for relief under 42

U.S.C. § 1983 where Plaintiff provides no factual claim or support for a claim that Defendants

acted under color of state law; and Plaintiff does not have an established cause of action against

CoreCivic under 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388, 395–97 (1971). “[T]he presence of an alternative cause of

action against individual defendants provides sufficient redress such that a Bivens cause of action

need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012) (unpublished)

(citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)).

       The Tenth Circuit has found that where plaintiff “has an alternative cause of action

against the defendants pursuant to Kansas state law, he is precluded from asserting a Bivens

action against the defendants in their individual capacities,” and he is “barred by sovereign

immunity from asserting a Bivens action against the defendants in their official capacities.”

Crosby, 502 F. App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001)

(finding that an official-capacity claim “contradicts the very nature of a Bivens action. There is

no such animal as a Bivens suit against a public official tortfeasor in his or her official

capacity.”)).

       Plaintiff’s remedy against CoreCivic and its employees, if any, is an action in state court

for negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff has remedies for
                                                2
injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05 (individual CCA

defendants owed a duty to protect to plaintiff that if breached, would impose negligence

liability)); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law generally provides an inmate with a

remedy against CCA employees for negligence and for actions amounting to violations of federal

constitutional rights.); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan.

June 27, 2008) (plaintiff’s state law negligence claim found to be equally effective, alternative

cause of action to Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and

conditions of his or her confinement as being unconstitutional through a petition filed under

K.S.A. 60-1501.” Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d

1091, at *1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff has an alternative cause

of action pursuant to Kansas state law, he is precluded from asserting a Bivens action in federal

court against CoreCivic or its employees.

       The Court also found in the MOSC that even if Plaintiff were not precluded from

proceeding against these defendants in federal court, there are other problems with his Second

Amended Complaint. For instance, Plaintiff has failed to allege how any of the defendants

personally participated in the deprivation of his constitutional rights. An essential element of a

civil rights claim against an individual is that person’s direct personal participation in the acts or

inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66

(1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d

1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . .

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”). As a result, a plaintiff is

required to name each defendant not only in the caption of the complaint, but again in the body
                                                  3
of the complaint and to include in the body a description of the acts taken by each defendant that

violated plaintiff’s federal constitutional rights.

         Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

         Plaintiff has failed to show good cause why his Second Amended Complaint should not

be dismissed due to the deficiencies set forth in the MOSC.

         IT IS THEREFORE ORDERED THAT this case is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 18th day of June, 2019.

                                                  s/ Sam A. Crow
                                                  Sam A. Crow
                                                  U.S. Senior District Judge




                                                      4
